ORDER
The Disciplinary Review Board on January 11, 2000, having filed with the Court its decision concluding that a letter of *109admonition should be issued to MICHAEL A. NELSON of NEW BRUNSWICK, who was admitted to the bar of this State in 1988, for violations of RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to client to extent necessary to permit informed decisions) and RPC 1.16(d) (failing to take steps to protect client’s interests upon termination of representation), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.